 

Exhibit 10.49
 
MODIFICATION NUMBER FIVE
TO MASTER LOAN AGREEMENT
 
THIS MODIFICATION NUMBER FIVE TO MASTER LOAN AGREEMENT (the “Agreement”), dated
as of November 29, 2010 (the “Modification Number Five Effective Date”) between
NP FLM L.L.C., a Delaware limited liability company, Premier NSN L.L.C., a
Delaware limited liability company, Asbury Atlanta Jaguar L.L.C., a Delaware
limited liability company, Asbury Atlanta LEX L.L.C., a Delaware limited
liability company, CN Motors, LTD., a Florida limited partnership, C&O
PROPERTIES, LTD., a Florida limited partnership, CFP Motors, LTD., a Florida
limited partnership, Avenues Motors, Ltd., a Florida limited partnership, AF
Motors, L.L.C., a Delaware limited liability company, ALM Motors, L.L.C., a
Delaware limited liability company, Asbury-Deland Imports, L.L.C., a Delaware
limited liability company, Coggin Chevrolet L.L.C., a Delaware limited liability
company, Coggin Cars L.L.C., a Delaware limited liability company, CH Motors,
Ltd., a Florida limited partnership, HFP Motors L.L.C., a Delaware limited
liability company, Crown GPG L.L.C., a Delaware limited liability company, CROWN
CHV L.L.C., a Delaware limited liability company, Crown GHO L.L.C., a Delaware
limited liability company, Crown GDO L.L.C., a Delaware limited liability
company, Crown RIB L.L.C., a Delaware limited liability company, Crown Motorcar
Company L.L.C., a Delaware limited liability company, Asbury Automotive Atlanta
L.L.C., a Delaware limited liability company, McDavid Irving-Hon, L.L.C., a
Delaware limited liability company, McDavid Plano-Acra, L.L.C., a Delaware
limited liability company, McDavid Austin-Acra, L.L.C., a Delaware limited
liability company, McDavid Houston-Hon, L.L.C., a Delaware limited liability
company, McDavid Houston-Niss, L.L.C., a Delaware limited liability company,
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C., a Delaware limited
liability company and ASBURY AUTOMOTIVE ST. LOUIS, L.L.C., a Delaware limited
liability company (each referred to herein individually and collectively as
“Borrower”), and WELLS FARGO BANK, N.A., a national banking association, as
successor by merger to Wachovia Bank, National Association (together with its
successors and assigns, “WFBNA”) and WACHOVIA FINANCIAL SERVICES, INC., a North
Carolina corporation (together with its successors and assigns, “WFSI”) (WFBNA
and WFSI referred to herein individually and collectively as “Lender”).
 
RECITALS
 
A.Lender is the holder of certain Notes, as modified from time to time, executed
and delivered by Borrower.
B.Lender is the holder of certain Notes, as modified from time to time, executed
and delivered by Borrower.
C.Borrower and Lender have agreed to modify the terms of the Loan Agreement as
set forth herein.
 
In consideration of Lender's continued extension of credit and the agreements
contained herein, the parties agree as follows:
AGREEMENT
ACKNOWLEDGEMENT OF BALANCES. Borrower acknowledges that the most recent
Commercial Loan Invoices sent to Borrower with respect to the Obligations under
each Note is correct.
DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.

--------------------------------------------------------------------------------

 

MODIFICATIONS.
1.Section 1.1 “Defined Terms” of the Loan Agreement is hereby amended as
follows:
(a)The following new definition of “Affiliate Entity Guarantor” is hereby added
thereto:
“'Affiliate Entity Guarantor' means each Borrowing Entity Guarantor and each St.
Louis Guarantor and each other Subsidiary of Asbury Automotive Group, Inc. now
or hereafter guaranteeing, endorsing or otherwise becoming liable for any
Obligations of Borrower.”
(b)The following new definition of “Borrowing Entity Guarantor” is hereby added
thereto:
“'Borrowing Entity Guarantor' means, as to a Loan, each Borrower that is now or
hereafter guaranteeing, endorsing or otherwise becoming liable for any
Obligations of any other Borrower.”
(c)The definition of “Guarantor” is hereby deleted in its entirety and the
following new definition of “Guarantor” is hereby substituted in lieu thereof:
“'Guarantor' means Asbury Automotive Group, Inc., each Affiliate Entity
Guarantor and any other Person now or hereafter guaranteeing, endorsing or
otherwise becoming liable for any Obligations of Borrower.”
(d)The definition of “Revolving Credit Facility” is hereby amended by adding the
phrase “and each Affiliate Entity Guarantor” after the word “Borrower”.
(e)The definition of “Subsidiary” is hereby deleted in its entirety and the
following new definition of “Subsidiary” or “Subsidiaries” is hereby substituted
in lieu thereof:
“'Subsidiary' or 'Subsidiaries' means each, any and all corporations,
partnerships or other entities in which a Person, directly or indirectly, owns
more than fifty percent (50%) of the stock, capital or income interests, or
other beneficial interests, or which are effectively controlled by such Person.”
(f)The following new definition of “South Carolina 2010 Acquisition” is hereby
added thereto:
“'South Carolina 2010 Acquisition' means the purchase by Asbury South Carolina
Real Estate Holdings L.L.C. of certain dealership real property located in
Greenville County, South Carolina to be operated by Asbury Automotive Atlanta
L.L.C., Asbury SC Toy L.L.C., Asbury SC Lex L.L.C., Asbury SC JPV L.L.C. and/or
another Subsidiary of Asbury Automotive Group, Inc.”
(g)The following new definition of “South Carolina 2010 Seller Real Estate Debt”
is hereby added thereto:
“'South Carolina 2010 Seller Real Estate Debt' means the Debt incurred by Asbury
South Carolina Real Estate Holdings L.L.C. and guaranteed by Asbury Automotive
Atlanta L.L.C., Asbury SC Toy L.L.C., Asbury SC Lex L.L.C. and Asbury SC JPV
L.L.C. in connection with the South Carolina 2010 Acquisition as evidenced by a
purchase money promissory note in an original aggregate principal amount not to
exceed $20,000,000.00. The parties hereto acknowledge that the terms 'Debt' and
'Permitted Debt' shall be deemed to include the South Carolina 2010 Seller Real
Estate Debt for all purposes under the Loan Documents, including, without
limitation, for purposes of financial covenant calculations.”
2.Section 2.4.5 of the Loan Agreement is hereby amended by deleting the last
sentence thereof and

2

--------------------------------------------------------------------------------

 

replacing it with the following new sentence:
“Upon repayment in full of the Loan extended to a Borrower hereunder, such
Borrower shall be released from all further liability and obligations as to such
Loan under the Loan Documents (other than those obligations of Borrower that
expressly survive under the Loan Documents and those obligations of Borrower as
a Borrowing Entity Guarantor of any other Loan).”
3.Section 5.8 of the Loan Agreement is hereby amended by deleting the word
“Guarantor” and replacing it with the name “Asbury Automotive Group, Inc.”
4.The Loan Agreement is hereby amended by adding the following new Section 5.28
thereto:
“5.28    Affiliate Entity Guarantors. As of the Modification Number Five
Effective Date, each Borrowing Entity Guarantor and each St. Louis Guarantor has
executed a Guaranty Agreement as to each Loan in favor of the applicable Lender
substantially in the form of Exhibit 5.28 attached hereto and made a part
hereof. At any time during the term of the Loans, Lender may in its sole and
absolute discretion, require that any or all Subsidiaries of Asbury Automotive
Group, Inc. jointly and severally guarantee the Loans pursuant to a Guaranty
Agreement in favor of the applicable Lender substantially in the form of Exhibit
5.28 attached hereto and made a part hereof.”
5.Section 8.1.6 of the Loan Agreement is hereby amended by deleting the phrase
“or any St. Louis Guarantor” and replacing it with the phrase “or any Affiliate
Entity Guarantor”.
6.Section 8.1.11 of the Loan Agreement is hereby amended by deleting the phrase
“or any St. Louis Guarantor” and replacing it with the phrase “or any Affiliate
Entity Guarantor”.
7.The Loan Agreement is hereby amended by adding the attached new Exhibit 5.28.
FACILITY FEE. In connection with the modification of the Loans, Borrower shall
pay to Lender contemporaneously with the execution hereof a non-refundable,
fully earned facility fee in the aggregate amount of $180,887.88.
ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note, the Loan Agreement and other Loan Documents, as amended hereby, are in
full force and effect without any defense, counterclaim, right or claim of
set-off; that no Event of Default under the Loan Documents has occurred, all
representations and warranties contained in the Loan Documents are true and
correct as of the date hereof, all necessary action to authorize the execution
and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.
COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral since the Collateral was originally pledged;
Borrower acknowledges and confirms that the Lender has existing, valid first
priority security interests and liens in the Collateral; and that such security
interests and liens shall secure Borrower's Obligations, including any
modification of the Note or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction's conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair

3

--------------------------------------------------------------------------------

 

the legality, enforceability or consistency of the remaining provisions of this
Agreement or the other Loan Documents. This Agreement and the other Loan
Documents are intended to be consistent. However, in the event of any
inconsistencies among this Agreement and any of the Loan Documents, the terms of
this Agreement, and then the Loan Agreement, shall control. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which when taken together shall constitute but one
and the same instrument. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto. LIMITATION ON
LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (A
“DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT,
THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR
THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY
HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (A) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, or claims arising from documents executed in the
future, but shall specifically exclude claims brought as or converted to class
actions. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to swap agreements. Special Rules. All
arbitration hearings shall be conducted in Charlotte, North Carolina. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall
conclude within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (a) all rights to foreclose against any real or
personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (b) all rights of self-help including peaceful occupation of real property
and collection of rents, set-off, and peaceful possession of personal property;
(c) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (d) when applicable, a judgment by
confession of judgment. Any claim or controversy with

4

--------------------------------------------------------------------------------

 

regard to any party's entitlement to such remedies is a Dispute. Waiver of Jury
Trial. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A
DISPUTE.
[Signatures on following page]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification Number Five
to Master Loan Agreement to be duly executed under seal as of the day and year
first above written.
 
Property 1
 
CH MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 2
 
CN MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 3
BRIDGE
 
C&O PROPERTIES, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 4
 
COGGIN CARS L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 5
 
COGGIN CHEVROLET L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 6
 
AVENUES MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
 
 
 
 
 
 
 


6

--------------------------------------------------------------------------------

 

Property 7
 
AF MOTORS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
And
 
 
 
 
 
ALM MOTORS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 8
 
ASBURY-DELAND IMPORTS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 9
 
HFP MOTORS L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 10
 
CFP MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 11
 
CROWN GHO L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 12
 
CROWN GDO L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President


[Signatures continue on following page]
 
7
 

--------------------------------------------------------------------------------

 

Property 13
 
CROWN GPG L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 13
 
CROWN CHV L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 14
BRIDGE
 
CROWN CHV L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 15
 
CROWN RIB L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 16
 
CROWN MOTORCAR COMPANY L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 17
 
ASBURY ATLANTA LEX L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 18
 
ASBURY ATLANTA JAGUAR L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 


[Signatures continue on following page]
 
8
 

--------------------------------------------------------------------------------

 

Property 19
 
PREMIER NSN L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 20
 
NP FLM L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 21
 
ASBURY AUTOMOTIVE ATLANTA L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 22 and 23
 
MCDAVID IRVING-HON, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 24
 
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C., a Delaware limited
liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 25
 
MCDAVID PLANO-ACRA, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 26, 30 and 32
 
MCDAVID HOUSTON-HON, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President

 

[Signatures continue on following page]
 
9
 

--------------------------------------------------------------------------------

 

Property 27 and 29
 
MCDAVID HOUSTON-NISS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 28
 
MCDAVID AUSTIN-ACRA, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 33
 
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
Accepted in Winston-Salem, North Carolina:
 
 
 
 
 
WELLS FARGO BANK, N.A.,
as successor by merger to Wachovia Bank, National Association
 
By:
/s/Michael Burkitt
 
 
Name: Michael Burkitt
Title: Senior Vice President
 
 
 
 
 
WACHOVIA FINANCIAL SERVICES, INC.
 
By:
/s/Michael Burkitt
 
 
Name: Michael Burkitt
Title: Senior Vice President

 

[Signatures continue on following page]
 
10
 

--------------------------------------------------------------------------------

 

Exhibit 5.28
 
GUARANTY AGREEMENT
 
See attached.

[Signatures continue on following page]
 
11
 